Exhibit A
 Agents (full style and address)




                                                                                                                 BBC Booking Note
                                                                                                                 www.bbc-chartering.com


 Carrier (full slyle and address)


 BBC Chartering Carriers Gmbh & Co. KG
 Hafenstrasse 12,
                                                                                              Place and dale
 26789 Leer
                                                                                              Singapore, 2 December 2016                                      Booking No. 16-640
 Germany
 As agents only for and on behalf of the carrier
                                                                                              Vessel
                                                                                              MV BBC tbn or sub (description/plan under http://www.bbc-
                                                                                              charterinq.com/toolbar/fleet.html )
 Merchant" (full slyle and address)                                                           Time for shipment (about)
                                                                                              - Laydays: As per attached schedule / lot sizes (Appendix 1)
 Siemens Wind Power, Inc
 4400 Alafaya Trail
                                                                                              Port of loading* (Carrier's berth unless otherwise specified)
 FL 32826-2399 Orlando
                                                                                              Nangang, Shanghai, China
 UNITED STATES

                                                                                              Port of discharge (Carrier's berth unless otherwise specified)
                                                                                              Corpus Christi, USA


Container No./Seal No, /Marks and Numbers       Number and kind of packages; description of cargo                                              Gross weight, kg              Measurement, m3
(if available)                                  (if available)                                                                                 (if available)                (if available)


- Cargo: 513 x B53 blades in Jupiter/Ariel stacking frames as per attached p/l


Freight details and charges                                                                  Freight (state prepayable or payable at destination)
                                                                                              See freight details
USD 15.000 liner terms hook/hook per blade
                                                                                             Dally detention and/or demurrage rate
- Freight payable within 7 days after completion of loading directly into                    USD 12, 500.- pdpr
Carrier's nominated bank account and deemed earned pro rata as cargo is
being loaded on board discountless and non returnable vessel and/or                          Shippers declared value                          Declared value charge
cargo lost or not lost


Special terms, if agreed (including Liner Terms or F.I.O.S. Terms for loading/discharging)


- Latest arrival: As per attached
- Carriers berth both ends
- Carriers agent both ends
- Deck option for blades
- Blades in Ariel system stackable in 3 tiers
  Blades in Jupiter system stackable in 4 tiers
- Block stow dimensions for 24 blades in Ariel: As per attached
 Block stow dimensions for 24 blades in Jupiter: As per attached
- Hooking on/off charges for merchants a/c
- Part charter
- Carrier resposible for L/S/D
- Carriers L/S/D standard to apply:
  Acceleration calculation based on DNV Pt.3 Ch.1 Sec 4.
  Securing based on IMO CSS Code Annex 13 including friction as per table 5
  Stopper calculation based AISC Manual for Steel Construction
- Carriers bunker clause to apply:
  Bunker rates for this tender are based on IPO 380 at USD 270.00 pmt. Should the average Bunker Plaits based on of the previous month of shipment
  At Singapore, be higher than USD 270.00 pmt the freight rate is to be adjusted by USD 125.00 per blade for every USD 10,00 interval, either
  decrease or increase in bunker ivl.
- Any special lifting equipment to be supplied by merchants
- Any assembly tools for frames to be supplied by merchants
- Any wharfages, dues, tolls, dockages, charges on cargo for merchants account
- Any dues, tolls, charges on vessel for owners account
- Cargo to be packed in seaworthy condition as per owners stowage plan with CoG clearly marked
- Cost for method statement, if required: USD 5.000
- Nett of comm
- Otherwise as per carrier's booking note and bill of lading terms (full wording under www.bbc-chartering.com); b/l fee of USD 75
  per b/l to apply




It is hereby agreed thai this Conlraci shall be performed subject lo the terms contained on P-agaj and 2 hereof, which shall prevail over any previous arrangements
and which shall in turn be superseded (except as to dead freight, detention, demurrage and;
                                                                                                 ff'                                                            of Lading-
Signature (Merchant)                                                                         Signature jCarrtertw • agents for and on baftalf of the canier
                                                                                                                   ertng USA, LLC7Agents -
                                                                                                     6565 VW       t/Loog_South/Suite 20O-.
                                                                                                            Tj     MtSflallair/ USA""^
Siemens Wind Power, Inc                                                                      BBC Charte^n^^anibrs^mlfli sfio^G
  &w
  W                 BBC Bill of Lading Terms and Conditions
  1. Definition                                                                          11. Freight, Deadweight, Charges, Coats, Expanses, Duties, Taxes and                      than 72 hours waiting How), at liie Master's discretion, Uio vessel may sail
  'Merchant' includes the charterer, the shipper, the receiver, the consignor, the       Fines                                                                                     arpundSoutoAmericaorviaanaitemstereuleandoHsuchextratimeshstlbefor
  conslgnee.UreboWeroftoeBaiofUding.toeownerofUrecargoandanypefSon                       (a) Freight, whether paid or not, ahal fas considered as fuSy earned and due              the Merchants' account al lha detention rata (US $20,000 or other such sum
  entitled loposjesskxi of Ihocargo.                                                     upon loading and non-returnable in any event Unless otherwise specified,                  slated on lha BIB of Lading) pro rata as well as any additional costs including
  2.NoUflcatIon                                                                          freight and/or charges under tots Contract am payable by the Merchant to tho              bunkers. Alternatively, lite Master may discharge tha cargo al a dose or
  (a) Should the Carrieranlidpata thai, {ofv,tiatevarre3son,thavessdv,'il not ba         Carrier on demand. Interest of 6 per cant abova tha ofilda! dealing rate of the           convenient port and ail of lha Carrier's obligations under this contract shall be
  ready to bad tha cargo by the end of tha shipping period, It will notify the           Bank ol England (the basa rata) as announced shall start to run on tha fifteenth          considered fulfilled.
  Merchant thereof without delay stating the expected data of the vassers                (!5)dayafterlhafi6ighl, demurrage, detention andior other charge whatsoever               17, Defences end Limits of Liability for the Carrier, Servants, Agents end
  readiness to load and asking whether the Merchant wffi exercise its option of          becomes due and owing.                                                                    Managers
  cancetLng the carriage, or egre a to a newshipping period.                             (b) Tho Merchant shall ba liable for sO costs and expenses of fumtgation,                 (a) Ills hereby expressly egreed toatno servant, agonic* manager oftoo Canter
  (b)Tho Merchant must exorcise Ks option within 4ft running hours error tho             gathering and sortlngbose cargo ondwclgMng on board, repairing damage to                  shaB have any fiaWity whatsoever to the Merchant or any othor party under this
  receipt of the Carriods notice. If the Merchant does not exercise its option of        end replacing of packing duo to excepted causes, end any extra hanging of the             contract of carriage for any loss, damage or delay of whatsoever Mnd arising or
  canceling, thenthe nowshlpptng period shall ap^y.                                      cargoforanyoflheaforomenbonod reasons. The Merchant sha'J be spedfieaty                   resisting directly or Indirectly from any act, neglect or default whtto acting In tha
  (c) Tho provisions of sub-daose (b) of this clause shal operate any time toe           Bablo for el costs, expenses, bsses and fab® ties incurred due to non-                    course of or In connection with Ms errpbynvent.
  CarrierrequestsemondmentotthashJppfngperiod.                                           approved Or contaminated or Infested dunnage supplied by Merchants                        (b) Without prejudice to the generality of tho foregoing provisions In this
  3. Liability under tho Contract                                                        Including ail coats oftransporting the cargo to another pori. ifrequired.                 fulfilment dause, every exemption from Habitly, BmHation, condition and liberty
  (u) Unless otherwise provided herein, the Hague Hulas contained In the                 (c) Tho Mortbenlshafl bo BaMe forany dues, duties, taxes and charges that                 herein contained and every right, defanjo and Immunity of whatsoever nature
  International Convention for the Unification of Certain Rules Relating to Bits of      under any denomination may ba levied. Inter alia, on the basts of freight, weight         applicable to the Ca/rierortovrivch the Carrierls entitled, shall also be available
  Lading, dated Brussels the 25th August 1924 as enacted In lha country of              ormeasuremantofcargoortonnagaordasslflcaiiondfthev&sselkidudlngdl                          andshafioxtend to jvolect every such servant. agentormanagerof the Canier
 shipmenlshanappfytolhisCantracLWiennosuchenactmentlslnforcelnthe                       Suezof Panama Canal charges.                                                               acting as Bforessld.
 counuyofsh'pmont, tha corresponding tegtsbtion of the country of destination           (d) The Merchant shall be tiabta for afl fines, penalties, costs, expenses,                (c) Tha Merchant undertakes that no datm shall ba made against any servant.
 shaB nppfy. In rosped of shipments to vriikft there are no such enactments              domagas and or fos ses that tha Carrier, vessel or cargo may Incur through non-           agent o-msnager of the Carrier end, if any deim should nevertheless ba made,
  compulsory eppPcabfe, the terms of A/tides f-V| II Inclusive of said Convention        observaoceolCustoms House and/or Importer export regulations.                             to indemnify tho Carrier against a8 conscquonces thereof induding ettome/s
 shal apply, tn trades where tho International Brussels Convention 1924 as              (o) Payments, Including partial payments mado pursuant to Oils Contract ore                fees,
 amended by tho Protocol signed at Brussels on 23rd February 1S63 ('The                 with prejudice, nonrefumable, end vaS be credited to the amount due.                       (d) For the purpose olafllho foregoing provisions oflhlsdauso the Carrier Is or
 Hoguo-Vfisby Rules') apply compufsorify, the provisions of the respective              Accoplanco ol e partial payment under no circumstances waives Ure fuB                      shsHbodeemedtobOeClfogasagenlortrusteoonbehalfofendfortoebenefilof
 legislation shall bo considered Incorporated In this B3I of Lading, Where tho          emounldueandcritlng.                                                                       all persons who might be his servants or agents from time to Lima and all such
 Hague Rules Or part of them or the Hague-Visby Rules appfy to carriage under           (I) Tha Carrier is entitled in case of incorrect declaration of coolants, weights,         persons
                                                                                                                                                                                   pers-      shal to this extent be or be deemed to be parties to this contract of
 this contract, the epp€cab|a rides, or part of Uietn, shall Ike-Also apply to the      measurements or value of thscargo to daim double the amount of freight plus                carri
 period before loading and alter discharge where the Center (or his agent) have         additional costs as liquidated damages that would have been due If such                   (e) Tha provisions of this dause shal spedficaBy apply, but not be fmHod to aH
 custodyorcofllroiGfcargo.Unlessotharwfseprevldedhera'/i.theCarriershanin               declaration had been correctlygiven. For the purpose of ascertaining the actual           Independent contractors, brokers, stevedores, port captains, convnerdel and
 nocasebe responsible forlossof or damage to deck carpoond/orEve animals.               facts, the Carrier shal hava tire right to obtain from tho Merchant tha original          technical managers. and transportation providers employed by Ure Carrier,
  (b) The Carrier shall under no circumstances be Eab!a for consequential               invofco and to have lha cargo Inspected and its contents, weight, measurement             (QAny reference to a fellerofcreditor Invoice number shal not ba considered to
 damages or losses Inducting damages fordday. In the event that tho Carrier Is          ocvalueverffied.                                                                          bo a declaration of value of the cargo. Unless the value of the cargo Is dedarad
 held to be liable fordamagaor loss otoerlhandamaga to lha cargo, such liability        (g) Any additional Insurance premium diarged by vessel's underwriters for                 by the Merchant tn the appropriate boxon the front of lire Bill of Lading, lha value
 shaO In any event be Cmltad to tho freight covered by this BiBof Ladfog cr to the      breaching trading limitations (INL) or war risk exclusions to be for Merchant's           ofthacargois unknown to thaCamer.
 Eniilation amount determined by sub-dausa 3(a) or Special CJauso B.whidiever           sccount Any extra insurance procured (including war risks) cv costs tocurrod to           iS.Stowage
 Isjesser.                                                                              prolect vessel, crew, and cargo against riskofplracy, rebels or terrorists shaHbo         (a) Tho Carrier sHb! have the right to slow by means of containers, traiers,
 (c) Tho aggregate (lability of the Carrier ondfor any of his eeryants, agents or       paid by Merchants upon request of Carrier,                                                transportable tanks, Bats, pa Sets or sfrnlar ertkfes of transport used to
 independent contractors undorthisContractshaB, in no drcumstances, exceed              (h) In the event that the Merdtanl fails for whatever reason to tender or load the        consolidate goods.
 the limits of Irabtbty for tho total toss oltho cargo under sub-dause 3(a) or, If      cargo or part thereof, the Carrier shall bo entitled to damages end/or                    (b)Tha Carrier shall have the right to cany containers, trailers, transportable
 eppfcabto, tho Sped3l Clauses.                                                         deadweight to respect of the cargo not loaded end such damages shal be                    tanks and covered flats, whether stowed by the Carrier or received by him In a
 4. Lewand Jurisdiction                                                                 considered Equidated damages and quantified on tho basis of tho applicable                stowed condition from lha Merchant, on or under deck without notice to the
 Except asprovided elsewhere herein, anyefispute arising under win connection           freight rata, less stevedoring and pod costs aavad as o consequents. The                  Merchant
 with (his Bil of Lading shaft be referred to arbitration In London. The arbitration    Carrier shag not be required to call tho toadpori in order to be entitled to              t9.Packaging
 shal be conducted In accordance with the London Maritime Arbitrators                   damages and/or deadweight under this paragraph. If lha vossel has arrived at              Tha Merchant Is responsSJo for proytcfiog cargo that is property p ackc-d and
 Association QAIAA) terms. The arbitration Tribunal U to consist of three               the toadpori but the cargo ts unavailable for whatever reason, the Carrier may.           Internally secured (or ocean transportation, and that a5 centres of gravfry are
 arbitrators, one arbHratorto be appofntedby each party and the bvosoappolnled          at toa Carrier's etection.Ieavo after 49 Ireurs and full daadfreightshaflbedue.           marked, propef skids are attached and. If required, al crari lasused for securing
 to appoints third arbitrator. EngRshlawls to appfy.                                    12, Lion                                                                                  the cargo are fit for the purpose end the cargo is property secured within and to
 5.TheScopeofCarriage                                                                   The Carriershall have a Ben On eB ca fgO for any amount due (including freight,           the      cxsdIes/sHds.      the Merchant thai fit the cargo end,tor cradles as
 (a) Tho Intended carriage tha3 not be trailed to the direct route but shal be          detention, demurrago, end other costs of expenses) under this Contract end                appropriate with suitable end marked thing lugs and sufficient end marked
 deemed to include any proceeding or returning to or stopping or slowing down nl        other contracts behveon the Merchant and tha Carrier and costs of recovering              (ashing points for the cargo andfor cradle to be property filed and secured, if
 or off anyports or placesfor any reasonable purpose connected with the carriage        the samo (tncludtno 1110010/8 fees) and shall bo entitled to sen the cargo                flew-ianks or slmJar receptacles whatsoever are carried Insido the containers
 including bunkering, loading, discharging or other cargo operations and                privately or by auction to satisfy any claims or Bens at the specified discharge          the Merchant!) responsible fordedaring them and pro-riding detailed description
 maintenance of vessel and crew. The Center shall hava toe liberty of restowing         podorotoerport,                                                                           EndudinglheMSOSof thefqukltoskJelhe'eceptada.lflhecarQois not fiat atI the
 the cargo and loading and discharging other cargoes for Ure account of other           13. Central Average andSafvaga                                                            bottom, tha Merchant Is to provide cargo plans induding a detailed footprin
 Merchantsforportsenrouteornotenroute.                                                  (a) GeneratAverago tube adjusted at anyport or place at Carrlar's option and to           6ketch prior to loading and suftaWe packing to protect any tilting, lashing and
 (b) Any deviation, change In discharge porter (tore lost due to environmental          be settled according to the York-Antwerp Ruie3 1994, or any modificaboci                  securing bells, stings, ropes and chains etc. from sharp or abrasive edges on the
hazards or due to avoidance of same to be for Merchant's account and such              thereof, In respect of al cargo wtiofhercarried on or under deck. In the event of          cargo and from loads being concentrated In one point, as this may cause the
deviation shal! notbe considered unjustified.                                          accident, danger, damage or disaster befora or alter commencement of the                   lifting/securing equipment to break. Any spodal dunnsgJng, spreader bars ol
6. Substitution of Vessil                                                              voyago resulting from any cause whatsoever, vrtietlierduetonegtigenca or not.              other special equipment requked to toad, discharge or secure tha cargo Is to ba
The Carrier shaS ba al fberty to cany lha cargo or part thereof to tha port of         for which or for the consequence of which the Carrier Is not responsible by                for tire Merchant's risk and account Any damage to tire cargo and any delay
dlschargabythesaldorothervdsselorvdsselseitherbdonglnglolheCarTferor                   statute, contract or otherwise, the Merchant shall contribute with tire Carrier to         resulting from the Merchant's faBuretocompfy with lha terms of this dause sha-1
others, or by other means of transport, proceeding eitherdlredfyor Indirectly to       General Average to tha payment ol any sacrifice, losses or expenses of a                   bo for tho Merchant's account and tho Merchant shaS indenvilfy die Carrier for atl
such port.                                                                             General Averago nature that may be made or Incurred, and shall pay salvage                 losses whatsoever toctodtog any damage to tho kfessel or othe r cargo 00board
7. Transhipment                                                                        and special charges Incurred In respect of the cargo, if a salving vessel is               endany lessor timo.
TheCarriershatbeatlibertytoiranship.landendstorolhocargocithoronsbore                  owned or operated by the Carrier, salvage shall be paid for as My as If the                20. Shipper-Packed Containers, Trailers, Transportable1 Tanks, Flats,
or afloat and reshlp and forward the same to the port of discharge el Carrier's        salving vessel orvessels belonged tastrangers.                                             Pallets and simitar
                                                                                                                                                                                     nets and Similar Article*
                                                                                                                                                                                                      Articles
expensebut atMerchanfsrisk.                                                            (b) If the Carrier decides nol to declare General Average forwhateverreas on              The Carrier shall not be responsible for loss of or damage to contents of a
8. Lighterage                                                                          and thenature of the event was similar to one for which General Averaage could
                                                                                                                                                                  v)d            container whatsoever when the container has not been filed,
                                                                                                                                                                                                                                       Hied, packed or stowed
Anyfighteringinoroffportsofloadlngorportsofdischargatobefortiieriskand                 have been dedared the Carrier will bs entitled to rofmbvrrseme nt of We                    by tho Carrier. Tho Merchant
                                                                                                                                                                                                        rchantshal
                                                                                                                                                                                                               shal cover any lose,
                                                                                                                                                                                                                              los damage or expense Incurred
accountof the Merchant.                                                                expenses front the Merchant on aproraia basis of the cargo on tboard.                      by tho Carrier when caused
                                                                                                                                                                                                        aused by negBgent
                                                                                                                                                                                                                   negSgent filing,
                                                                                                                                                                                                                             51lng, packing or stowing
                                                                                                                                                                                                                                               :       of the
9.LlabllitvforPre-endOn-CarriaBa
B. Liability for Pr.                                                                   14. Bolh-to-Blanre Collision Clause (This clause torsmatn Infarct svinll                  container,
                                                                                                                                                                                        nor. or the contents being unsuitable for carriage to a contatner.The
                                                                                                                                                                                                                                                 conla           same
Whe the Carrierr arranges piro-coniageofthacergofromapiaceolherlhanlha
When                                                                                                                      dStatasofA
                                                                                        unenforceablelnlhecourtsoftheUnited        America)                                             5 with respect
                                                                                                                                                                                 appkesv^tn     res     of trailers,
                                                                                                                                                                                                           trail     tanks, flats, palels and other similar articles of
    sere
ve ss                         0       age of the cargo to a ptaco other than the
         port of loading or on-cerriage                                                II toa vessel convex Into coSsion wltir anoth er ve sset as a t rasufe of toe                   oortused i<ocon soldaf egoods.
                                                                                                                                                                                 Irene portus
vessel's port of discharge, lha Carrier shall con tract as the Merchant's Agent only   negDgenca o( the other vessel and arty act, negSgarncoordlafaulit of the!Mas ler.
          arrier shal
end the Carrier  shaB not be li;
                             liable for any loss or damage ariiVig during any part     Mariner, Pilot or the servants of the Carrier to the navigation or to the                 SPECIAL CiLAUSES
    xe cam
ol the carnage other than between the port of loading and lha port of discharge        management of the vessel, the Merchant wffiindermtify        l
                                                                                                                                              n'tiy the Camarasatos
                                                                                                                                                               ragatoitaH        A. Detention
   nlhooghlhofrctghtfofthowbolocarriagehasbeencdlecledbyhlm.
even ihough tho frctghi for          _                 .                               loss or HaWEfy to the other or non-cerrvlng vessel or her G.wnef insofar
                                                                                                                erornoo-carrylngvesS'                         1 far as such
                                                                                                                                                                       *1        InaddrtiontoCI aus es 10(d) end (e). detention shaD also ba pstdby tire Merchant,
10. Loading and Discharging                                                            loss or CahTty represenitstossofordamogelo or any eta Im whalsoevflrof tho                            rate and day by day, tor any delay to welting
                                                                                                                                                                                 altireaanrerateanddaybyday.toranydelay                  _ for badtog or (Escherge
(a) Loading and discharging of the cargo shal bo arranged by the Carrier or hie        om er of the cargo paid1 or payable by the otheir or non-ce  .jnylng vassal or heri       ator off the port or berth, toduding tfma lost due to congestion, swell or tids,
Agent unless othoiwlsoagrced or noted hereto.                                          Owrtier to the owner of said
                                                                                                                :     cargo end set-off, r ecou pad or recovered red by the      shifting, renomtoation of tha berth due to Merchant's
                                                                                                                                                                                                                            March.     request, Imposslbfty to
(b) The Merchant shall,
                  shaB, at his risk and e:xpense, handle and/or store the cargo                                   sseiorher
                                                                                       othe r or non-carrying vessel   or her Owner
                                                                                                                              Owner as part of hi               qatosl lha
                                                                                                                                                    his daim against       the   leave tha berth after loading               1$ combated
                                                                                                                                                                                                          <fiig or discharga Is completed or any other reason
before loading and after discharging.
                                 Tog.                                                  carrying vessel Or Carrier. Tho foregoing provisions shall also appfy where the           whatsoever and
                                                                                                                                                                                      tooverandanycoftsequenceslhereof.TlreMerchantshi
                                                                                                                                                                                                          equencas thereof, The Merchant shall also
                                                                                                                                                                                                                                               . . be liable for
(clLoadng
   Loading arid disehargtogmay commence
                               com      without prior notice.                          Owner, operator or those to charge of any vessel or vessels or obji  ot^eds othertner     anyexlraordtoar
                                                                                                                                                                                 anyexlraordtoarycostswhBethevesseltoondotention.
(d) The Merchant or hte Agentshslt lender the cargo when the vessel Is ready to        than, orto addition to the colkilng vessels or objects are at fault In re sped of a       B. U.S. Trade. PerlodofReiponilblllty
toad and as fast as lha vessel can receive.
                                   receive, Including,
                                            including, K
                                                       H required
                                                         requi    by lire Carrier,     eoFslonor contact                                                                         0) In case the Contract evidenced by this B! of Lading Is subject to the U.S.
outside ordinary working hours no (withstanding any custom of the port If lite         15. Govammant Directions, War, Epidemics, Ice, Strikes, Plracy.elc.                       Carriage of Goods by Sea Act of the United States of America 1938 (U.S.
MerchantorhtsAgentfaUstolendei
       ntorhlsAgentfals to lender lire cargo when the vessel Is ready to kred or       (a) The Master end toe Carrier shaft bo at Ifoerty to comply with any order or            COGSA). then the previsions slated In s aid Act shal govern before loading, and
falls to toad
         I    as fast as the vessel can receive tha cargo, the Carrier shal ba         directions or recommendations to connection with toe transport under this                 after discharge end throughout the entire time the cargo 1$ In tho Carrier's
relieved of any obligation to toad such cargo, the vessel sheD be entitled to leave    Contract given by anyGovammentorAuthority, or anybody acting or purporting                custody and to which event freight sheS be payable on the cargo coming Into the
the port without further notice end the Merchant she!) Ire fiabto to the Carrier for   to act on behalf ol such Government or Authority, or having under toe terms of            Carrier's custody. For US trades, tho terms on ftowl'h tho U.S. Federal Maritime
deadfreiighl and/or any overtime charges, tosses, costs and oxponsos Incurred          too insurance on Iho vessel toe right to give such orders or directions or                Commis ston shall appfy to such shipments.
by too
   Li Carrier
            ier and to addition Ure
                                toe Merchant shal bo liable to pay too
                                                                    toe Carrier        recommendations.                                                                          (II) If the U.S. COGSAoppfios. sod unless tho nature and value of the Cargo has
dele nttonati the rate USD 20.000 per day pro rata, payable day by day (or such        (b) Should It appear that toe performance of toe transport would expose the               been declared by the shipper before the cargo has been handed over to tire
otoersumastsstatedontoafacoo(tooBTlo(L«dtog)fortheperiodofenydelay.
                                              I Lading) I                              vessel or any cargo on board to risk of seizure or damage or delay to                     Carrier and inserted to this BJI of Lading, the Carrier shal to no event ba or
(elThoMerchantorhisAgentshalllakoderiveryoftoecargoasfastasUrevessei
{eJThoMercfrantcvNs     Agent shall lako delivery oftirecargoi.                        consequence of war, warlike operations, blockade, riots, cWJ commotion or                 become fiablo for any loss or damage to the cargo to any amount exceeding
can discharge including, if required by the Canter, outsida ordinary woridng           piracy, or any person on board to toe risk of loss of He or freedom, or that any          USDSOOperpackage or customary freight uniL If despite tha pro/stons of aub-
hours notwithstanding any custom of the port, if toe Merchant or hts Age nlfalsto      such riskhaslncreasad, the Mastermay discharga the cargo al port of loading               dause3(a), tire Carrier Is found tobe llabfefordeck cargo, thenaBFmflaUons and
                               IflrisdischarglngoflhecargoshallbedeEmed
taV.odcrrveryoftooca/go.thoCarrier'sdisd                                               or any other safe and convenient port. Tha Master may in his absolute                     d9fenSesavaiiableundsrU.S.COGSA(orothsrapp8csbIereglnia)sIiaJlflppfy.
fulfillment offlire
                the contract ofcarriage. Should tire cargo notba
                                                           notbaappledforwttoln
                                                                 apptec         a      discretion dedda to proceedtoaconvpycra join! saHingwtthotoerveiselsdrio                  (ill) For purposes of calculating the
                                                                                                                                                                                 (ul)                              lha Carrier's HablBty under subsection (I), tho
                 UieCam'ermayielHhe
reasonable time, tire                                     orby
                      Carrier may sell toe same privately or    auction.
                                                             by auction                dresean alternative, nwvdirectrouiaio protect the crovr. vessel and cargo. Any            number ofpieces or units Dsled
                                                                                                                                                                                 numberofpfeeesorunlu     Dsled in
                                                                                                                                                                                                                to toe
                                                                                                                                                                                                                   the box on the face of this BS of Lading headed
If lhaiMerchantorhlsAgentfaUstolakade&veryofihecargoasfastastoevessel
       Merchant                                                                        tlma, todudirg waiting lima Ihereby tost, shall be for tha account of the                 'Number and kind of packages; description of  cargo* shall
                                                                                                                                                                                                                             ofcargo'shaflconrturivchy    establish
can discharge, toe Merchant shall be Eable to lire Carrier for any overtime            Merchant calculated at lire detention/demurrage rate, Any additional costs                the number of packages. If tire cargo being carried is not a package, then unless
charges,
   irges, (osse
          tosses, costs and expenses Incurred by toe Carrier end in addition, the      Including
                                                                                       Induding the
                                                                                                 Uio edditionai
                                                                                                     additional cosiof timo lost sailing an
                                                                                                                            lostsasng    a alternate route (e.g., rounding       expressly stated otherwise, freight Is calculated on too number of such
Merchant shaB be Habfe to pay Ure Carrier detention al too rate USD 20,000 per         Africa) sheH bo for Merchanfs account and she
                                                                                                                                 shall be calculated at the detention            unpackaged vehicles or other physical pieces of unpscksged cargo, including
day pro rata, payabfeday by day (orsuch otoersum as ts stated <vi the face of the      or demurrage rate.                                                                        e/tides or things of any description whatsoever oxcept goods shipped to bulk,
Bil of Lading) forth© period of anydefay. All deSvery takes place al toe endoftoo      (c) Should it a:ppoar that opIdomJcs. quarantine, Ice, labour troubles, labour            and each such piece of unpackagod cargo shafi conduslvefy be deemed one
vessefs hook unless otherwise specified.                                               obsbuctions, strikes,
                                                                                                     trikas, lockouts (whether on board or on shore), difficulties to            customary freight unit
(f) The Merchant shaB be responsive for providing ;I necessary equipment for                          laroing would prevent
                                                                                       loading ordlscharging        preventthe
                                                                                                                            the vessel from leaving toe port of loading          (rv) VrtieneverthaU.S. COGSA apples, whetherby virtue of carnage of cargo to
loading and discharging, Including spreader bare, fifUng frames, clings and            or reaching c-r entering the port of cfiseharge or there discharging In toe usual         or from too US or otherwise, any dispute aristog out of or to comectm with tire
saddles.                                                                               manner and departing {herefrom, all of which safely and without unreasonable              Contract evidenced by tills Bill of La«kng shall be exdus ivefy determined by toe
(g) Securing of the cargo to be accomplished to Master's satisfaction. Tha time        delay, toe Mastef may discharge tha cargo at toa port of loading or any other             United States District Coortfor            district »fTexa», end In occordanco




                                                                                                                                                                                                                                                                        if-
and expense of additional cargo securing required by tha Merchant or
Mercha nl's representative to bo for Merchant's account.
                                                                                       safaand convenient port
                                                                                                     rga. undai
                                                                                       (d) The discharge, under tha previsions of tots dause, of any cargo shati be
                                                                                                                                                                                 wllh the laws of too United Slates. Mercha nl further agrees to submit to Ure
                                                                                                                                                                                 jurisdiction of theJ                 km and to waive any and all objections to         Kd   1
(h) The Me rchanl shal accept hts reasonable proportion of unidentified loose
carrgo.
                                                                                       do omed due fulfiSment
                                                                                                        IfiSmentof
                                                                                                                 r the con tract ofcarriage.
                                                                                       (e) tf in conirection with1 toe exerdse of any liberty under tots dause any extra
                                                                                                                                                                                 venue.
                                                                                                                                                                                 C. Security Clause                     ly?xA Vo:^ , ,0Cio-> Yc 'L
(t) Cargo lobs carried on lerms linerlnffree oto, freefrtotoerout, free In/out shall   expenses
                                                                                         pauses are Incurred tosy ti    shaB
                                                                                                                          reB be paid by the Merchant to addition (0 toe         (i) If toe vessel caBs any country that requires security fiCrtg Including but nq(
bo loaded and/or discharged (as ap^Bcabte) by toe Merchant free of any risk,           freight,
                                                                                          light, together with relu
                                                                                                               return freight,
                                                                                                                         fohl, if any, and a reasonable compensation for         Smiled to the United States, Canada, Brazil and lira European Union member
Eab$ty,cost8ndexpensewhalsoeverloOraCarrief.lheMerehentshs!ibe&able                    enyextra services rendered toiho cargo.                                                   states, Including any of dieir territories, regardless whether tWs country is a port
to toe Carrier for toe negtigenca of too stevedores whom toe Merchant shall            16. Suez Carrel and Panama Canal                                                          of loading of discharge for Merchant's cargo, toe foUoMng previsions shaS appfy
appoint. Unless olhervrisa staled, demurrage shag be US $M,000 per day pro             Merchants acknowledge toot too freight paid or to be paid under this Contract             with respect toanyappficableregutationsormeasures:
rata and payable day byday.                                                            assumes lhal the vessel vwB transH through toe Suez Canal or Panama Canal                 Tha Mardiant shaB provide the Carrier with el information neodeid for security
0) Notice of Readiness may be tendered on arrival, at any time, day or night, a3       whore such transit is too shortest and/or most convenient route to tha discharge          fSng no later Ihait 48 hours prior to vessels loading or if too decisl
                                                                                                                                                                                                                                                     Hon to call toa
weekend da>^ and whether to port or noL Whether to berth or not, whether               port. Merchants ere sware lhal due lo toe current circumstances of political              country requiring stcurifyvraj made by too Comer after thoves sellhad sailed not
cuslrvnsclearadornot.whelher|nfreapranqueornot.                                        unrest in EgypLillspossiWa that the SuezCanal maybe blocked, dosed or that                latarlhan 49 houra after LheMarchanl received C arrierisrequo slto provide such
(k) Should tha vessel nol be able lo berth for any reason Including congestion         toe vassal may encounterslgnificant delays (more lhan 72 hours waiting time)              Information,
after 72hoursaflerarrival8torofftoeport,toeCarrierhaslhooptfonlosaBtoa                 and Merchanta agree lo assume this risk. In such event, at toe Master's                   (li) Unless caused by lha Carrier's negligence, any delay suffered or time foal
vessel and cancel this contract Iftoelermsare Free InorMerchantsorShlpperc'            discretion, the vessel may sal around Africa or via an alternative route and eB           obtaining toe entry and axil clearances from tha relevant country's autooritje
berth, toe Merchant shall owe deadweight. Should for any reason the vessel be          such extra time shall be for the Merchants' account at the detention rate (US             shaB count as time ofdetention.                                                    /
 nabletocfischargetoecargowltMnSdaysofanfvalalorofftoedlschargaport,
una                                                                                    $20,000 or olher such sum staled on the BUI of lading) pro rata es weB a s any            (ci) Any fines,        penalties,   faes,   costs,   expenses,   damages   (tnchraim
  ;S
toe    Carrier shall bo at fberty to deviate to any other port whatsoever and there    additional costs, Including bunkers. Ahemalivefy. toe Mastermay discharge toe             consequential damages and altome/s fees) and fosses that the Carrier mi
discharge too cargo al too MorchanFs expense end such alternative discharge            cargo at acloseorconvenlenlporl and aSoftoe Carrierisobfigations under this               Incur, oven if levied agafosl toe vessel, that arise out of security measWe
shalbe deemed loboMfilmont of too contract ofcarriage.                                 contract shad be considered MfiSed. Likewise, in toe evcnl that toe Panama                Imposed el any port shall be for toe Merchants* account If not due to Cae/eri
                                                                                       CanaHsbfocked,dos6dortostthevesselencounlerasignificarildoIays(moro                       negfigenco,                                                                    f


                                                                                                                                                                                                                     ©2013 BBC Chartermg Version: 07-2q(t^4)
